Case 3:19-cv-02546-CRB Document 97-5 Filed 10/28/19 Page 1 of 5




          EXHIBIT A
                                          19CV354484
        Case 3:19-cv-02546-CRB Document
                                 Santa Clara –97-5
                                               Civil Filed 10/28/19 Page 2 of 5



                                                               Electronically Filed
 1   BURSOR & FISHER, P.A.                                     by Superior Court of CA,
     L. Timothy Fisher (State Bar No. 191626)                  County of Santa Clara,
 2   1990 North California Blvd., Suite 940                    on 10/21/2019 1:35 PM
 3   Walnut Creek, CA 94596                                    Reviewed By: R. Walker
     Telephone: (925) 300-4455                                 Case #19CV354484
 4   Facsimile: (925) 407-2700                                 Envelope: 3544424
     Email: ltfisher@bursor.com
 5
     BURSOR & FISHER, P.A.
 6
     Scott A. Bursor (State Bar No. 276006)
 7   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
 8   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
 9   E-Mail: scott@bursor.com
10
     Attorneys for Plaintiff
11
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
12                                 COUNTY OF SANTA CLARA

13   JAMES CALLAWAY, individually and on               Case No. 19CV354484
     behalf of all others similarly situated,
14                                                     PLAINTIFF’S REQUEST FOR
15                        Plaintiff,                   VOLUNTARY DISMISSAL OF THE
            v.                                         CLASS ACTION COMPLAINT
16
     INTUIT INC.,                                      Honorable Thomas E. Kuhnle
17

18                        Defendant.

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S REQUEST FOR VOLUNTARY DISMISSAL
     CASE NO. 19CV354484
        Case 3:19-cv-02546-CRB Document 97-5 Filed 10/28/19 Page 3 of 5



 1
                               REQUEST FOR VOLUNTARY DISMISSAL
 2
                                          STATEMENT OF FACTS
 3
            On September 3, 2019, Plaintiff James Callaway filed a Class Action Complaint against
 4
     Defendant Intuit Inc. Plaintiff sought damages related to Defendant’s deceptive practices, which
 5
     involved Defendant “inducing lower-income taxpayers into purchasing TurboTax products when
 6
     they were eligible for free services pursuant to Intuit’s agreement with the IRS.” Compl. at ¶ 8.
 7
     On October 10, 2019, Defendant filed a Motion to Compel Arbitration. After deliberation and
 8
     consultation with his counsel, Plaintiff no longer wishes to pursue class claims and intends to
 9
     pursue individual claims in arbitration. Plaintiff therefore brings this Request for Voluntary
10
     Dismissal of the Class Action Complaint, without prejudice.
11
                                                 ARGUMENT
12
            Pursuant to California Code of Civil Procedure § 581(c), “[a] plaintiff may dismiss his or
13
     her complaint, or any cause of action asserted in it, in its entirety…without prejudice prior to the
14
     actual commencement of trial.” Because this case is a putative class action, however, court
15
     approval is required for dismissal. Cal. Civ. Proc. Code § 581(k) (“No action may be dismissed
16
     which has been determined to be a class action under the provisions of this code unless and until
17
     notice that the court deems adequate has been given and the court orders the dismissal.”). This rule
18
     applies even before a class is certified. Marcarelli v. Cabell, 58 Cal.App.3d 51, 53 (1976). For the
19
     following reasons, Plaintiff’s request for voluntary dismissal should be granted.
20
            First, Plaintiff has not received financial compensation from Defendant. “[W]hen a
21
     plaintiff sues on behalf of a class, he assumes a fiduciary obligation to the members of the class,
22
     surrendering any right to compromise the group action in return for an individual gain.”
23
     Marcarelli, 58 Cal.App.3d at 54) (internal quotations omitted). Here, Plaintiff is not being
24
     compensated for this dismissal. Rather, Plaintiff simply no longer wishes to prosecute his class
25
     claims and will pursue his individual claims in another forum.
26
            Second, dismissal of this action will not prejudice absent class members. The purpose of
27
     requiring approval of the court to dismiss a putative class action is “the protection of the class.”
28


     PLAINTIFF’S REQUEST FOR VOLUNTARY DISMISSAL                                                            1
     CASE NO. 19CV354484
        Case 3:19-cv-02546-CRB Document 97-5 Filed 10/28/19 Page 4 of 5



 1   Malibu Outrigger Bd. of Governors v. Superior Court, 103 Cal.App.3d 573, 575 (1980). Here, if
 2   the Court grants Defendant’s Motion to Compel Arbitration, Plaintiff will be forced to adjudicate
 3   this dispute individually before an arbitration panel, and there will be no class action to speak of.
 4   Moreover, putative class members are free to reinstitute a class or individual action if they seek to
 5   do so. Thus, absent class members are in no worse of a position if the Court grants voluntary
 6   dismissal now.
 7          Finally, because absent class members will not be prejudiced by the dismissal, the Court
 8   need not require Plaintiff or Plaintiff’s counsel to give notice of the dismissal to absent class
 9   members. “[T]he obligation to notify absent class members before dismissing the case rests with
10   the superior court, not the lead plaintiff or class counsel.” Pirjada v. Superior Court, 21
11   Cal.App.4th 1074, 1088 (2011). “No notice to absent class members is required at all if the court
12   finds that dismissal will not prejudice them.” Id. (citing Cal. Rules of Court, Rule 3.770(c)). As
13   discussed above, dismissal of this case will not prejudice absent class members. Accordingly, no
14   notice is required to be given to absent class members.
15                                              CONCLUSION
16          For the foregoing reasons, Plaintiff respectfully requests that the Court grant Plaintiff’s
17   Request for Voluntary Dismissal and dismiss Plaintiff’s Class Action Complaint, without
18   prejudice, along with such other relief as the Court deems just and proper.
19   Dated: October 21, 2019                                BURSOR & FISHER, P.A.
20

21                                                          By: _______________________
                                                                     L. Timothy Fisher
22
                                                            L. Timothy Fisher (State Bar No. 191626)
23                                                          1990 North California Blvd., Suite 940
                                                            Walnut Creek, CA 94596
24
                                                            Telephone: (925) 300-4455
25                                                          Facsimile: (925) 407-2700
                                                            Email: ltfisher@bursor.com
26
                                                            BURSOR & FISHER, P.A.
27                                                          Scott A. Bursor (State Bar No. 276006)
                                                            2665 S. Bayshore Dr., Suite 220
28                                                          Miami, FL 33133-5402


     PLAINTIFF’S REQUEST FOR VOLUNTARY DISMISSAL                                                             2
     CASE NO. 19CV354484
       Case 3:19-cv-02546-CRB Document 97-5 Filed 10/28/19 Page 5 of 5



 1                                                 Telephone: (305) 330-5512
                                                   Facsimile: (305) 676-9006
 2                                                 E-Mail: scott@bursor.com
 3                                                 Attorneys for Plaintiff
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     PLAINTIFF’S REQUEST FOR VOLUNTARY DISMISSAL                               3
     CASE NO. 19CV354484
